United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     April 23, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                                No. 06-41118
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                   versus

                              JOSE LUIS PEREZ,

                            Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 4:05-CR-164-2
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose    Luis   Perez    appeals   his   jury-trial   conviction     for

conspiracy to harbor and transport illegal aliens for financial

gain and harboring and transporting illegal aliens for financial

gain.    Perez argues that the district court abused its discretion

and violated his Confrontation Clause rights by sustaining an

objection to a question he asked a government witness on cross-

examination.

     Because Perez was allowed to cross-examine the government

witness and was not prevented from raising issues of the witness’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41118
                                -2-

credibility or reliability, the district court did not violate

Perez’s Confrontation Clause rights. See United States v. Restivo,

8 F.3d 274, 278 (5th Cir. 1993).     As the question to which the

district court sustained the objection sought to elicit a lay

opinion not based upon personal perception, the testimony Perez

sought to elicit was inadmissible under FED. R. EVID. 701.   See Tex.

A&M Research Found. v. Magna Transp., Inc., 338 F.3d 394, 403 (5th

Cir. 2003).   Accordingly, the district court did not abuse its

discretion by sustaining the objection.      See United States v.

Dixon, 413 F.3d 520, 525 (5th Cir. 2006) (no abuse of discretion to

exclude inadmissible testimony).

     AFFIRMED.